Order entered January 19, 1968, granting in part injunction pendente lite, unanimously reversed, on the law and the facts, without costs and without disbursements, and the motion denied. There is no clear showing of irreparable damage. (De Candido v. Young Stars, 10 A D 2d 922.) Plaintiff’s market is localized and has not been exploited by defendant. Moreover, it appears that defendant-appellant will discontinue use of the trademark on May 15, 1968. Concur— Botein, P. J., Capozzoli, Tilzer, McGivern and McNally, JJ.